Title: From Alexander Hamilton to Henry Lee, 25 August 1794
From: Hamilton, Alexander
To: Lee, Henry



War DepartmentAugust 25. 1794
Sir

In place of The Secretary at War, who is absent, I am instructed by The President to signify to you his wish and request that you will come forth in the command of the Militia, which is to be detached from Virginia against the Insurgents in the Western parts of Pensylvania; in which case You will have the command of the whole force that may be employed upon that Enterprise.
The President anticipates, that it will be as painful to you to execute, as it is to him to direct, measures of coertion against fellow citizens however misled. Yet he needed not the assurance you have already given him of the sense you entertain of their conduct and its consequences to be convinced that he might count ever on your zealous personal service, towards suppressing an example fatal in its tendency to every thing that is dear and valuable in political society.
With the greatest respect & attachment   I have the honor to be Your Excellency’s Most Obedt & humble servant

Alex Hamilton
His Exellency Henry Lee EsqrGovernor & Commander in Chiefof Virginia

